Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-2 and 4-12, drawn to a “tape media cartridge” with “a ratio of the media outer diameter to the media inner diameter is at least approximately 95:43,” classified in G11B 23/044.
II.	Claims 13-19, drawn to a “tape media cartridge” with “a ratio of the media inner diameter to the media width is less than approximately 43:13,” classified in G11B 5/78.
III.	Claims 3 and 20, drawn to a “tape media cartridge” with “a ratio of the media outer diameter to the media inner diameter is at least approximately 95:43” and “a ratio of the media inner diameter to the media width is less than approximately 43:13” or “a ratio of the media inner diameter to the media width is less than approximately 40:13” classified in G11B 23/107.

The inventions are independent or distinct, each from the other because:
Inventions of groups I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombination of group I has separate utility such as usable with a tape media cartridge not having “a ratio of the media inner diameter to the media width is less than approximately 43:13,” for instance.  Alternatively, the subcombination of group II has separate utility such as usable with a 
Inventions of groups III and I are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require “wherein the cartridge housing includes a side wall having a wall center and a wall edge, the side wall having a side wall thickness that gradually increases from the side wall center to the side wall edge,” “wherein in the fully wound state, the media hollow cylinder has a volume of greater than 20.8 cm3,” nor “wherein the cartridge housing is at least partially formed with a glass filling,” for instance.  The subcombination has separate utility such as usable with a tape media cartridge not having “a ratio of the media inner diameter to the media width is less than approximately 43:13” or “a ratio of the media inner diameter to the media width is less than approximately 40:13” for instance.
Inventions of groups III and II are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the 3,” “wherein the cartridge housing includes a side wall having a wall center and a wall edge, the side wall having a side wall thickness that gradually increases from the side wall center to the side wall edge,” “wherein the cartridge housing is at least partially formed with a glass filling,” nor “wherein the cartridge reel includes a reel flange, the reel flange being at least partially formed with a glass filling,” for instance.  The subcombination has separate utility such as usable with a tape media cartridge not having “a ratio of the media inner diameter to the media width is less than approximately 43:13,” for instance.
The examiner has required restriction between subcombinations usable together, and between combination and subcombination inventions. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
applicant’s representative on 17 November 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688